USCA11 Case: 20-12350     Date Filed: 02/24/2021    Page: 1 of 3



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12350
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 5:20-cv-00077-TES

RHONDA REID,

                                                             Plaintiff-Appellant,

                                   versus

CANDACE LAWSON,
Greene County Tax Commissioner,
CAMILLE HOPE,
Bankruptcy Trustee,
STEPHEN BRADLEY,
DA,
DONNIE HARRISON,
Sheriff,
RENE MATHEW,
State Revenue et al.,

                                                           Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (February 24, 2021)
          USCA11 Case: 20-12350       Date Filed: 02/24/2021   Page: 2 of 3



Before JORDAN, GRANT, and BLACK, Circuit Judges.

PER CURIAM:

      Rhonda Reid, proceeding pro se, appeals the district court’s dismissal of her

pro se second amended complaint under 42 U.S.C. § 1983 for failure to state a

claim upon which relief can be granted, lack of subject-matter jurisdiction, and

several immunity grounds.

      Arguments not raised on appeal, even by pro se litigants, are deemed

abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). An appellant

also abandons a claim when: (1) she makes only passing reference to it; (2) she

raises it in a “perfunctory manner without supporting arguments and authority”;

(3) she refers to it only in the “statement of the case” or “summary of the

argument”; or (4) the references to the issue are mere background to her main

arguments. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681-82 (11th Cir.

2014).

      Reid has not raised any arguments in her brief attacking the merits of the

district court’s order and has therefore abandoned those arguments on appeal. See

Timson, 518 F.3d at 874. Even liberally construed, Reid reiterates only the

allegations in her second amended complaint and the procedural history in the

district court, without addressing the findings and supporting reasoning by the

district court as to any of its stated grounds for dismissal. See Sapuppo, 739 F.3d


                                          2
           USCA11 Case: 20-12350     Date Filed: 02/24/2021   Page: 3 of 3



at 681-82. Therefore, because Reid makes only passing references to the district

court’s order and otherwise raises it in a “perfunctory manner without supporting

arguments and authority,” she has abandoned any assertion the district court’s

order was erroneous. Id.; Timson, 518 F.3d at 874. Accordingly, we affirm the

district court.

       AFFIRMED.




                                         3